Citation Nr: 1024271	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  06-03 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lump in the 
testicles, to include stomach pain.  

2.  Entitlement to service connection for a cervical spine 
disorder, claimed as a pinched nerve.  

3.  Entitlement to service connection for deep vein 
thrombosis of the left lower extremity, including as 
secondary to service-connected hypertension.  

4.  Entitlement to an increased evaluation for status post 
lumbar strain, lumbar disc disease and lumbar degenerative 
arthritis, including sensory lumbar radiculopathy to the 
right lower extremity prior to June 6, 2008, rated as 20 
percent disabling prior to November 7, 2005, 40 percent 
disabling from November 7, 2005 to June 5, 2008, and as 20 
percent disabling from June 6, 2008. 

5.  Entitlement to an initial evaluation in excess of 20 
percent for lumbar radiculopathy of the right lower 
extremity, from June 6, 2008.

6.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel





INTRODUCTION

The Veteran had active service from July 1971 to September 
1991.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of November 2002 and August 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (ROs) in Columbia, South Carolina and Winston-Salem, 
North Carolina.  The latter RO certified this appeal to the 
Board for review.

During the course of this appeal, the Veteran requested a 
hearing at the RO before the Board.  In letters dated March 
2008, however, after the RO acknowledged this request and 
informed the Veteran of the date of his scheduled hearing, 
the Veteran asked that the hearing be canceled.  The Board 
thus deems his hearing request withdrawn under 38 C.F.R. § 
20.704(e) (2009).  

In March 2009, the Board remanded these claims to the RO for 
additional action.  

The Board addresses the claim of entitlement to service 
connection for a disability of the testicles and a cervical 
spine disability; as well as entitlement to an increased 
rating  for status post lumbar strain, lumbar disc disease 
and lumbar degenerative arthritis, including sensory lumbar 
radiculopathy to the right lower extremity prior to June 6, 
2008; and entitlement to a total rating for compensation 
based on individual unemployability (TDIU) in the REMAND 
section of this decision, below, and REMANDS this claim to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C. 


FINDINGS OF FACT

1.  Deep vein thrombosis of the left lower extremity is 
causally related to the Veteran's service connected 
hypertension.  

2.  Since June 6, 2008, radiculopathy of the Veteran's right 
lower extremity has caused slight weakness, or no more than 
moderate incomplete paralysis of the sciatic nerve.

3.  During the course of this appeal, the Veteran has had 
diastolic pressure predominantly less than 100 and systolic 
pressure predominantly less than 160.  

4.  The rating criteria reasonably describe the level of 
severity and symptomatology of the radiculopathy of the right 
lower extremity and hypertension. 


CONCLUSIONS OF LAW

1.  Deep vein thrombosis of the left lower extremity is 
proximately due to or the result of service-connected 
hypertension.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303, 3.310 (2006 & 2009).

2.  The criteria for entitlement to an initial evaluation in 
excess of 20 percent for lumbar radiculopathy of the right 
lower extremity, from June 6, 2008, are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.124a, 
Diagnostic Code 8520 (2009).

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for hypertension are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.68, 4.104, 
Diagnostic Code 7101 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is 
to notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim and assist him in developing the evidence pertinent to 
his claim.  As part of the notice, VA is to specifically 
inform the claimant and his representative, if any, of which 
portion of the evidence the claimant is to provide and which 
portion of the evidence VA will attempt to obtain on the 
claimant's behalf.  38 U.S.C.A. § 5103(a).

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  

These notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

During the course of this appeal, the Court held that, with 
regard to claims for increased compensation, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008). 

The Court further held that, if the Diagnostic Code (DC) 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  As well, the Court held that 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from noncompensable to 
as much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, including 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. at 43-44. 

Subsequently, however, the United States Court for the 
Federal Circuit (Federal Circuit) reviewed Vazquez-Flores on 
appeal and held that the statutory scheme did not require the 
notification noted above.  The Federal Circuit explained that 
the notice described in 38 U.S.C.A. § 5103(a) need not be 
veteran specific and that daily life evidence was not 
statutorily mandated.  The Federal Circuit thus vacated the 
Court's decision to the extent it required notification of 
alternative DCs and the need to submit potential daily life 
information on the basis that such evidence was not needed 
for proper claims adjudication.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).

In this case the RO provided the Veteran VCAA notice on the 
claims being decided by letters dated October 2001, February 
2002, September 2003, November 2004, February 2005, May 2005, 
June 2005 and June 2006, the first three sent before 
initially deciding those claims in rating decisions dated 
November 2002 and August 2004.  The timing of such notice 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II.  

The content of the notice letters, considered in conjunction 
with the content of other letters the RO sent the Veteran in 
March 2006 and November 2009, also reflects compliance with 
pertinent regulatory provisions and case law, noted above.  
In the letters, the RO acknowledged the Veteran's claims, 
notified him of the evidence needed to substantiate those 
claims, identified the type of evidence that would best do 
so, notified him of VA's duty to assist and indicated that it 
was developing his claims pursuant to that duty.  

The RO also provided the Veteran all necessary information on 
disability ratings and effective dates.  As well, the RO 
identified the evidence it had received in support of the 
Veteran's claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the Veteran in obtaining all other outstanding 
evidence provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the Veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  

While some of the notice was provide after the initial 
adjudication of the claim, the timing deficiencies were cured 
by issuance of a supplemental statement of the case in 
January 2010, after the initial adjudication of the claim.  
Mayfield v. Nicholson, 299 F.3d 1317 (Fed. Cir. 2007).

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that it would 
aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2009).  

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to his claims, 
including service and post-service treatment records, 
employment information, and records from the Social Security 
Administration (SSA).  The RO also afforded the Veteran VA 
examinations in support of his claims, during which examiners 
discussed the etiology and severity of the disabilities at 
issue in this appeal.  

In an April 2010 brief, the Veteran's representative 
contended that the Veteran had not been afforded current VA 
examinations in support of his claims for higher 
initial/increased evaluations for right lower extremity 
radiculopathy and hypertension.  The Veteran was afforded VA 
examinations to evaluate the radiculopathy and hypertension 
in June 2008.  He points out that, when a Veteran asserts 
that a disability is worse than when originally rated and the 
evidence is too old to evaluate adequately the state of the 
disability, the RO must provide a new examination.  

A claimant is entitled to a thorough and contemporaneous 
examination in support of his claim, see Hyder v. Derwinski, 
1 Vet. App. 221, 225 (1991); however, the mere passage of 
time does not trigger the need for a new examination.  
Palczewski v. Nicholson, 21 Vet App 174 (2007); VAOPGCPREC 
11-95, 66 Fed. Reg. 43,186 (1995). 

In this case, the June 2008 examination reports contain the 
information needed to rate the disabilities.  Second, since 
the VA examinations, the Veteran has not claimed that either 
his radiculopathy or hypertension has worsened; and there is 
no other evidence of such worsening.  New examinations are 
therefore, not necessary.  



II.  Analysis 

A.  Claims for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2009).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2009).  

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when any increase in 
severity (aggravation) of a nonservice-connected disease or 
injury is found to be proximately due to or the result of a 
service-connected disability, not to the natural progress of 
the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2009); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  VA has amended the provisions of 38 C.F.R. 
§ 3.310 to provide that VA will not concede aggravation 
unless the baseline level of severity of the nonservice-
connected disease or injury is established by medical 
evidence created before the onset of aggravation and by the 
earliest medical evidence created at any time between the 
onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  VA will determine the baseline 
and current levels of severity under the Schedule for Rating 
Disabilities (rating schedule) and determine the extent of 
aggravation by deducting the baseline level of severity as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  38 C.F.R. § 
3.310(a).  These amendments became effective in 2006 during 
the pendency of this claim.  71 Fed. Reg. 52,747 (Sept. 7, 
2006).  The amendments are less favorable and have 
potentially retroactive effects; hence only the old version 
of 38 C.F.R. § 3.310 is being applied.

Service connection may be presumed for certain conditions, 
including arthritis, if it is shown that a veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, one such condition 
became manifest to a degree of 10 percent within one year 
from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


Deep Vein Thrombosis, Left Lower Extremity

According to written statements the Veteran submitted during 
the course of this appeal, in the 1990s, he developed a blood 
clot.  Allegedly, doctors told him that his hypertension 
contributed to this clot. 

The medical evidence of record supports this assertion.  As 
alleged, in February 1995, the Veteran experienced deep vein 
thrombosis in his left lower extremity.  Since then, he has 
been on blood thinners and reported and received treatment 
for associated pain and swelling in his left lower extremity, 
often discussed in conjunction with the Veteran's 
hypertension.  Recently, during a VA examination conducted in 
December 2009, an examiner noted that the Veteran 
intermittently experienced remissions of the February 1995 
incident.  The same examiner ruled out a relationship between 
the Veteran's post-phlebitic syndrome, manifested by pain, 
swelling and skin discoloration, and his active service on 
the basis that there was no evidence of deep vein thrombosis 
during service, including on separation examination.  

In June 2002, during a VA hypertension examination, however, 
an examiner/physician indicated that, although the Veteran 
had no cardiovascular problems associated with his 
hypertension, he suffered a deep vein thrombosis in 1995, 
which was basically related to his hypertension.  In November 
2005, during another VA hypertension examination, an 
examiner/physician's assistant characterized the 1995 
incident as a cerebrovascular accident secondary to a 
cerebral aneurysm and commented that the incident was not 
specifically related to the Veteran's hypertension.  

The Board finds the June 2002 opinion more probative as it is 
expressed by a physician with greater training in medicine.  
Based primarily on that opinion, the Board finds that the 
deep vein thrombosis is related to the Veteran's service-
connected hypertension.  In light of this finding, the Board 
concludes that the deep vein thrombosis is proximately due to 
or the result of the service-connected hypertension.  The 
evidence in this case supports the Veteran's claim.

B.  Higher Initial/Increased Evaluations

The issues before the Board include whether the Veteran is 
entitled to higher initial/increased evaluations for lumbar 
radiculopathy of the right lower extremity, from June 6, 
2008, and hypertension.  The Veteran asserts that the 
evaluations assigned these disabilities do not accurately 
reflect the severity of associated symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Schedular

a.  Radiculopathy, Right Lower Extremity

The RO has evaluated radiculopathy in the Veteran's right 
lower extremity as 20 percent disabling, from June 6, 2008, 
pursuant to DC 8520, which governs ratings of damage to the 
sciatic nerve.  DC 8520 provides that a 20 percent evaluation 
is assignable for moderate incomplete paralysis of the 
sciatic nerve.  A 40 percent evaluation is assignable for 
moderately severe incomplete paralysis of the sciatic nerve.  
A 60 percent evaluation is assignable for severe incomplete 
paralysis of the sciatic nerve with marked muscular atrophy.  
An 80 percent evaluation is assignable for complete paralysis 
of the sciatic nerve; the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of knee 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2009).

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a.

Based on the language of these regulations, the right lower 
extremity radiculopathy disability picture does not more 
nearly approximate the criteria for a higher initial 
evaluation.  Rather, since June 6, 2008, radiculopathy of the 
Veteran's right lower extremity has caused only slight 
weakness, or no more than moderate incomplete paralysis of 
the sciatic nerve.

The Veteran first reported radiating back pain during a VA 
examination conducted in November 1998.  At that time, the 
pain allegedly radiated to the Veteran's hips and buttocks.  
By June 2002, however, when the Veteran underwent a VA 
examination, the pain had begun radiating to the right leg.  
Since then, the Veteran has continued to report radiating 
back pain to the right lower extremity and medical 
professionals have diagnosed radiculopathy.  Prior to June 6, 
2008, the RO rated the radiculopathy of the right lower 
extremity as part of the Veteran's low back disability 
pursuant to law and regulations then in effect.  

Since June 6, 2008, the Veteran has undergone a VA spine 
examination and received back treatment at VA facilities and 
Womack Army Medical Center.  During the examination and 
treatment visits, no medical professional characterized the 
radiculopathy as more than moderately disabling.  During the 
VA examination, conducted on June 6, 2008, a VA examiner 
diagnosed "questionable residual radiculopathy."  He based 
this diagnosis, in part, on mostly normal neurological 
findings other than weakness on the right (4/5).  During the 
treatment visits, the Veteran consistently reported radiating 
pain to, and some weakness and numbness in, the right lower 
extremity.  Treatment providers confirmed slight weakness in 
the right lower extremity.  

In the absence of evidence of radiculopathy causing 
moderately severe incomplete paralysis of the sciatic nerve, 
an initial evaluation in excess of 20 percent may not be 
assigned the radiculopathy under DC 8520.  

b.  Hypertension

In written statements submitted during the course of this 
appeal, the Veteran contends that the evidence of record, 
including a report of VA examination conducted in June 2008, 
when an examiner noted three blood pressure readings of 116 
to 120 over 62 to 66, support the assignment of an increased 
evaluation for his hypertension.

The RO has evaluated the Veteran's hypertension as 10 percent 
disabling under DC 7101, which governs ratings of 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension).  This DC provides that a 10 percent 
evaluation is assignable when diastolic pressure is 
predominantly 100 or more, systolic pressure is predominantly 
160 or more, or an individual has a history of diastolic 
pressure that is predominantly 100 or more, which requires 
continuous medication for control.  A 20 percent evaluation 
is assignable when diastolic pressure is predominantly 110 or 
more or systolic pressure is predominantly 200 or more.  A 40 
percent evaluation is assignable when diastolic pressure is 
predominantly 120 or more.  A 60 percent evaluation is 
assignable when diastolic pressure is predominantly 130 or 
more.  38 C.F.R. § 4.104, DC 7101 (2009).

Based on the language of this regulation, the Veteran's 
hypertension disability picture does not more nearly 
approximate the criteria for an increased evaluation.  
Rather, during the course of this appeal, the Veteran 
retained good control of his hypertension with medication and 
had diastolic pressure predominantly less than 100 and 
systolic pressure predominantly less than 160.  

A physician first diagnosed the Veteran with hypertension in 
1979, during active service.  Initially, the Veteran kept his 
hypertension well controlled with medication, but 
subsequently, he stopped taking the medication.  On 
separation examination conducted in February 1991, the 
Veteran reported that he had not been taking medication.  An 
examiner noted blood pressure readings of 132/100 and 128/86 
(latter reading represented five-day average).   

Following discharge, the Veteran sought treatment for 
hypertension and underwent VA examinations.  Initially, the 
Veteran had poor control of his hypertension secondary to a 
failure to take his medications.  For instance, during a VA 
examination conducted in November 1992, the Veteran reported 
that he had not taken blood pressure medicine all summer.  He 
had blood pressure readings of 152/110 (twice) and 150/100.  
During an outpatient treatment visit in December 1992, he 
reported that he was out of medication.  A treatment provider 
noted blood pressure of 164/110.  During subsequent treatment 
visits in 1993 and 1994, the Veteran requested medication 
refills.  Treatment providers noted that the Veteran had 
blood pressure readings ranging from 128/90 to 144/102. 

Subsequently, however, including during the entire course of 
this appeal, he became compliant, taking and trying new 
medications and, as a result, his control of his hypertension 
improved.  

During outpatient treatment visits dated since 1995, the 
Veteran had his blood pressure checked on numerous occasions.  
His diastolic readings ranged from 61 to 92.  His systolic 
readings ranged from 105 to 151.  During a VA examination 
conducted in November 1998, he thrice had a blood pressure 
reading of 136/90.  

In 2001, medical professionals began characterizing the 
Veteran's hypertension as stable.  During a VA examination 
conducted in June 2002, the Veteran reported that his 
hypertension was well regulated.  The VA examiner noted blood 
pressure of 148/92.  During a VA examination conducted in 
November 2005, the Veteran reported blood pressure readings 
of 120s over 80s.  The VA examiner noted blood pressure 
readings of 110/70 (thrice in each arm).  He indicated that 
the Veteran had very good control on current management.  
During a VA examination conducted in June 2008, the Veteran 
reported a good response to blood pressure medication.  The 
VA examiner noted blood pressure readings of 116 to 120 over 
62 to 66.  

During the course of this appeal, the Veteran has not had one 
diastolic blood pressure reading of 110 or more or systolic 
blood pressure reading of 200 or more.  Therefore, an 
evaluation in excess of 10 percent may not be assigned the 
Veteran's hypertension under DC 7101.

2.  Extraschedular 

In certain circumstances, a claimant may be assigned a higher 
initial/increased evaluation on an extraschedular basis.  The 
question of whether such an evaluation may be assigned on 
such a basis is a component of a claim for an increased 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  

Although the Board may not assign an evaluation on an 
extraschedular basis in the first instance, when the question 
is raised either by the claimant, or reasonably by the 
evidence of record, the RO or Board must specifically decide 
whether to refer the claim to the Chief Benefits Director of 
VA's Compensation and Pension Service under 38 C.F.R. § 3.321 
for consideration of the matter.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).  He is authorized to approve the assignment 
of an extraschedular evaluation if the claim "presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1) (2009).  

If the claimant or the evidence raises the question of 
entitlement to an increased evaluation on an extraschedular 
basis, as a threshold matter, the Board must determine 
whether the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability are inadequate.  This 
requires comparing the level of severity and symptomatology 
of the service-connected disability with the established 
criteria found in the rating schedule pertaining to that 
disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  If 
the criteria reasonably describe the level of severity and 
symptomatology of the disability, the disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate and no referral is necessary.  Id.  If 
the criteria do not reasonably describe the level of severity 
and symptomatology of the disability, the disability picture 
is not contemplated by the rating schedule and the assigned 
schedular evaluation is inadequate.  The RO or Board must 
then determine whether the exceptional disability picture 
involves other related factors such as those outlined in 38 
C.F.R. 3.321(b)(1) as "governing norms", including "marked 
interference with employment" and "frequent periods of 
hospitalization".  Id.

In this case, by submitting written statements claiming 
unemployability, sometimes due to residuals of his back 
disability, which include radiculopathy, other times due to 
all of his disabilities, the Veteran raises the question of 
whether he is entitled to higher initial/increased 
evaluations on an extraschedular basis.  However, referral to 
the Director of VA's Compensation and Pension Service is 
unnecessary.  Rather, given that DCs 8520 and 7101 
contemplate complete paralysis, the most extreme weakness one 
can experience secondary to radiculopathy, and extremely 
elevated blood pressure and allows for a separate evaluation 
for heart disease associated with hypertension, the Board 
finds that the schedular criteria reasonably describe the 
level of severity and symptomatology of the radiculopathy and 
hypertension.  As these particular disability pictures are 
contemplated by the rating schedule, the assigned schedular 
evaluations are adequate.  

3.  Conclusion

The Board concludes that the criteria for entitlement to an 
initial evaluation in excess of 20 percent for lumbar 
radiculopathy of the right lower extremity, from June 6, 
2008, and entitlement to an evaluation in excess of 10 
percent for hypertension are not met.  In reaching this 
decision, the Board considered the complete history of the 
disabilities as well as the current clinical manifestations 
and the effect each disability has on the Veteran's earning 
capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2009).  The Board 
also considered the benefit-of-the-doubt rule, but because 
the preponderance of the evidence is against each claim, the 
rule is not for application.


ORDER

Service connection for deep vein thrombosis of the left lower 
extremity secondary to service connected hypertension is 
granted.  

An initial evaluation in excess of 20 percent for lumbar 
radiculopathy of the right lower extremity, from June 6, 
2008, is denied.

An evaluation in excess of 10 percent for hypertension is 
denied.


REMAND


Testicles

The Veteran contends that on separation examination, he told 
the examiner that he had a lump in his testicles, but the 
examiner told him to process out and visit the VA after 
returning to the United States.  Later, in the 1990s and then 
2002, VA physicians diagnosed a cyst and a hole in the vein 
leading to the testicles, which swelled and required 
draining.  Allegedly, the Veteran now experiences pain in his 
testicles and stomach.

Post-service medical documents, including from VA and Womack 
Army Medical Center, dated since 1996, and a report of VA 
examination conducted in December 2009, confirm that, during 
the course of this appeal, the Veteran had a testicular lump 
and complained of and received treatment for associated pain.  
The question is thus whether the lump and pain are related to 
the Veteran's active service.  

Post-service treatment records, first report a lump in the 
testicles in the 1990s.  A scrotal ultrasound conducted in 
January 1996 confirmed a cystic mass with a large hydrocele 
on the left, likely chronic in nature.  A scrotal ultrasound 
conducted in March 2002 showed a cystic lesion on the right 
and bilateral hydrocele, more prominent and septated on the 
left, which a medical professional aspirated.  Thereafter, 
including from 1996 to 2007, the Veteran reported abdominal 
pain and VA physicians diagnosed or noted a history of 
spermatocele with cystic swelling and right epididymis, 
status post aspiration, stable.  

During the VA examination conducted in December 2009, an 
examiner noted that, since the Veteran underwent treatment 
for colon cancer, the mass had vanished.  Instead, the 
Veteran had testicular atrophy and erectile dysfunction 
secondary to the treatment.  The examiner did not provide an 
opinion as to whether the testicular disability that was 
demonstrated prior to treatment for colon cancer was related 
to service.  

The examiner may have decided not to provide such an opinion 
because the disability was now resolved.  A current 
disability exists; however, if it is shown at any time since 
the claim for service connection, regardless of whether the 
disability has subsequently resolved.  McClain v. Nicholson, 
21 Vet. App. 319 (2007).  An opinion is needed on the 
question of the relationship between any testicle disability 
demonstrated during the course of this appeal and service.



Cervical Spine

The Veteran contends that while serving in Turkey, he 
received treatment, including pain pills, for a pinched nerve 
in his neck and shoulder and back problems.  Service 
treatment records document that in 1972, the Veteran reported 
neck stiffness and pain with motion and a treatment provider 
diagnosed paracervical muscle spasm.  Thereafter, including 
on separation examination conducted in March 1991, he did not 
again mention his neck/cervical spine and no medical 
professional diagnosed a cervical spine condition.  The 
Veteran did check a box on his report of medical history for 
separation from service indicating that he had recurrent back 
pain, and it was noted that he had a history of painful right 
shoulder of unknown etiology.

Post-service medical documents, including from VA and Womack 
Army Medical Center, dated since 1999, and a report of VA 
examination conducted in December 2009, confirm that the 
Veteran has a cervical spine disability most recently 
characterized as degenerative joint disease and degenerative 
disk disease of the cervical spine.  

The question is thus whether this disability is related to 
the Veteran's active service.  

During the VA examination conducted in December 2009, the 
examiner ruled out a relationship between current 
degenerative joint and disk diseases of the cervical spine 
and the Veteran's active service.  The rationale for this 
opinion was that these conditions were not diagnosed during 
active service, and the absence of any cervical spine 
condition noted on separation examination.  

The opinion is inadequate because it does not take into 
account the Veteran's reports or the treatment and complaints 
documented in the service treatment records.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (a medical opinion is 
inadequate where it relies on the absence of service 
treatment records and fails to consider a Veteran's reports 
of symptoms and history).



Low Back Disability  

Under 38 U.S.C.A. § 5103A(d) (West 2002), VA's duty to assist 
includes providing a claimant a medical examination or 
obtaining a medical opinion when an examination or opinion is 
necessary to make a decision on a claim.  In this case, the 
RO afforded the Veteran multiple VA examinations of his 
lumbar spine, but the reports of those examinations are 
inadequate to decide this claim.  

During the examinations, the Veteran consistently reported 
that he had flare-ups of back symptoms, which necessitated 
bed rest.  He also reported that he had stopped working in 
1999 or 2000 due to his back disability and the side effects 
of medication he took for that disability.  Therein, the 
examiners did not refute or confirm the flare-ups, address 
the extent to which the Veteran is additionally limited with 
regard to functioning during these flare-ups, or comment on 
the effect of the Veteran's low back disability on his 
employability.  

More medical discussion on these matters is necessary 
especially because, while this case was in remand status, VA 
obtained SSA records, which show that, effective January 
2000, SSA found the Veteran totally disabled primarily due to 
a back disorder.  Moreover, for disabilities evaluated on the 
basis of limitation of motion, VA is required to apply the 
provisions of 38 C.F.R. §§ 4.40, 4.45, which pertain to 
functional impairment due to weakened movement, excess 
fatigability, incoordination and/or pain, when evaluated the 
severity of such a disability.  To do so requires knowing the 
extent to which a claimant is further impaired during flare-
ups (expressed in terms of the degree of additional loss of 
motion due to weakened movement, excess fatigability, 
incoordination and/or pain).  DeLuca v. Brown, 8 Vet. App. 
202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 
(1997); 38 C.F.R. § 4.59 (2009).

TDIU

The Court has held that TDIU is an element of all appeals of 
an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2009).  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that in the 
case of a claim for total rating based on individual 
unemployability, the duty to assist requires that VA 
obtaining an examination which includes an opinion on what 
effect the appellant's service-connected disability has on 
his ability to work. 38 U.S.C. § 5107(a); Friscia v. Brown, 7 
Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a) (1998).

The Veteran does not currently meet the percentage 
requirements for the grant of a TDIU.  38 C.F.R. § 4.16(a) 
(2009).  VA policy is to nonetheless grant a TDIU where 
service connected disabilities cause unemployability 
regardless of the percentage requirements.  38 C.F.R. 
§ 4.16(b) (2009).  The Board cannot consider entitlement 
under 38 C.F.R. § 4.16(b) in the first instance, and is 
required to ensure that the case is initially considered by 
the Director of VA's Compensation and Pension Service (C&P).

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for an increased evaluation for a low 
back disability which, prior to June 6, 
2008, included lumbar radiculopathy of 
the right lower extremity.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm that he conducted 
such a review. Following the examination, 
including all indicated tests, the 
examiner should:

a.  Discuss whether and to what 
extent the Veteran is 
additionally limited with 
regard to his ability to 
function, including during 
range of motion testing, 
secondary to weakened movement, 
excess fatigability, 
incoordination and/or pain 
during flare-ups;  

b.  Discuss whether and to what 
extent the Veteran's low back 
disability with radiculopathy 
interferes with his 
employability;

c)  Specifically indicate 
whether any such interference 
is marked;

d) provide detailed rationale, 
with specific references to the 
record, for the opinions 
expressed; and

e) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such 
is the case.

2.  Afford the Veteran an examination to 
determine whether any testicular 
disability demonstrated since July 2003, 
at least as likely as not, had its onset 
in service or is otherwise the result of 
a disease or injury in service.  

The examiner should provide a rationale 
for this opinion.  In providing the 
rationale the examiner should consider 
the Veteran's reports of his symptoms and 
history.  If an opinion cannot be 
expressed without resort to speculation, 
discuss why such is the case and whether 
additional evidence could enable the 
examiner to provide the opinion.

3.  The Veteran should be provided an 
examination to determine whether any 
current cervical spine disability, at 
least as likely as not, had its onset in 
service.  The examiner should provide a 
rationale for this opinion.  In providing 
the rationale, the examiner should 
consider the reports of cervical and 
shoulder complaints in service and the 
Veteran's reports of ongoing 
symptomatology since service.  If an 
opinion cannot be expressed without 
resort to speculation, discuss why such 
is the case and whether additional 
evidence could enable the examiner to 
provide the opinion.

The examiner should also provide an 
opinion as to whether the Veteran's 
service connected disabilities together 
would prevent gainful employment for 
which he would otherwise be qualified.  
The examiner should note that the Veteran 
was awarded Social Security disability 
benefits on the basis of his service 
connected low back disability.

4.  The agency of original jurisdiction 
should review the examination reports to 
insure that they contain the information 
and opinions requested in this remand.

5.  If, after readjudication of the 
claims, the Veteran does not meet the 
percentage requirements for TDIU, the 
claim should be referred to the Director 
of C&P in accordance with 38 C.F.R. 
§ 4.16(b).

6.  If the benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  The Veteran has the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action be afforded expeditious treatment.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


